Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on application 13/793856 (US 10629186 B1) filed on 03/11/2013. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 21-40 are rejected under 35 USC 102(a)(2) as being anticipated by Gruber et al. (US 2013/0311997 A1).
Regarding Claims 21 and 31, Gruber discloses a system (¶23, a digital assistant system and see Fig. 1) comprising: 
at least one processor (¶43, Fig. 3A, one or more processors 304); and 
at least one memory comprising instructions that, when executed by the at least one processor (¶44 and ¶47, Fig. 3A, memory 302 storing programs and instructions for processors 304), cause the system to: 
receive audio data corresponding to an utterance of a user (¶45, I/O interface 306 couples with input/output devices 316 such as microphones to receive user voice inputs; ¶62, I/O processing module 328 interacts with the user through I/O devices 316 to obtain user speech input); 
perform automatic speech recognition (ASR) using the audio data to determine ASR output data (¶62, when a user request is received by I/O processing module 328 and user request contains a speech input, I/O processing module 328 forwards the speech input to speech-to-text (STT) processing module 330 for speech to text conversion; ¶63,using acoustic and language models to recognize speech input as a sequence of words or tokens written in one or more languages); 
determine first data corresponding to at least one pre-feature associated with the utterance, wherein the at least one pre-feature is determined independent from the ASR output data and a previous utterance of the user (¶62, I/O processing module 328 optionally obtains context information associated with the user input from the user devices, along with or shortly after the receipt of the user input; the context information includes user-specific data, vocabulary, and preferences relevant to the user input); and 
perform natural language processing using the first data and the ASR output data to determine a semantic interpretation of the utterance (¶65, natural language processor 332 receives context information associated with the user request and uses the context information to clarify, supplement, and further define the information contained in the token sequence received from the speech-to-text processing module 330; the context information includes user preferences and sensor information collected before, during, and shortly after the user request).
Regarding Claims 22 and 32, Gruber discloses wherein the instructions that cause the system to perform the natural language processing comprise instructions that, when executed by the at least one processor, cause the system to: 
perform named entity recognition using the first data and the ASR output data to determine: at least a portion of the ASR output data that corresponds to an entity (¶74, digital assistant system 300 stores names of specific entities in the vocabulary index 344 so that when one of these names is detected in the user request, the natural language processor 332 will be able to recognize that the name refers to a specific instance of a property or sub-property in the ontology), and second data representing a classification of the entity (¶75, “Mr. Santo” is recognized as a contact in user’s contact list and it is likely that user request corresponds to “send a message” or “initiate a phone call” domain; “ABC Cafe” is found in user request as a name of a particular restaurant in user’s city and it is likely that the user request corresponds to “restaurant reservation” domain).
Regarding Claims 23 and 33, Gruber discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: Perform intent classification based at least in part on the second data (¶75, “Mr. Santo” is recognized as a contact in user’s contact list and it is likely that user request corresponds to “send a message” or “initiate a phone call” domain; “ABC Cafe” is found in user request as a name of a particular restaurant in user’s city and it is likely that the user request corresponds to “restaurant reservation” domain; this corresponds to NLP 332 attempting to associate token sequence with an actionable intent representing a task that can be performed by the digital assistant per ¶64, where an actionable intent node along with its linked concept nodes described a domain per ¶68).
Regarding Claims 24 and 34, Gruber discloses wherein the first data represents an identification of the user (¶62, context information includes user-specific data and vocabulary relevant to the user input).
Regarding Claims 25 and 35, Gruber discloses wherein the first data represents to at least one preference of the user (¶62, context information includes user specific preferences relevant to the user input).
Regarding Claims 26 and 36, Gruber discloses wherein the first data represents content associated with a device of the user (¶62, context information includes software and hardware states of the user device at the time the user request is received).
Regarding Claims 27 and 37, Gruber discloses wherein the first data represents a location of the user (¶39, context information includes device location of the user device; see ¶77, if the user requested a sushi restaurant “near me”, the NLP332 may populate a {location} parameter in the structured query with GPS coordinates from the user device 104).
Regarding Claims 28 and 38, Gruber discloses wherein the first data represents a device type (¶39, context information related to software state of the user device including running processes, installed programs, past and present network activities, background services etc.).
Regarding Claims 29 and 39, Gruber discloses wherein the instructions that cause the system to perform the natural language processing comprise instructions that, when executed by the at least one processor, cause the system to: use the first data to determine a potential intent corresponding to the utterance (¶38, using context information with the user input to help deduce the user’s intent; ¶65, NLP 332 receives context information associated with user request to clarify, supplement, and further define the information contained in the token sequence received from speech to text processing module 330).
Regarding Claims 30 and 40, Gruber discloses wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: use the first data to determine a potential domain corresponding to the utterance (¶62, context information includes user specific data, vocabulary, and preferences; ¶75, “Mr. Santo” is recognized as a contact in user’s contact list and it is likely that user request corresponds to “send a message” or “initiate a phone call” domain; “ABC Cafe” is found in user request as a name of a particular restaurant in user’s city and it is likely that the user request corresponds to “restaurant reservation” domain; this corresponds to NLP 332 attempting to associate token sequence with an actionable intent representing a task that can be performed by the digital assistant per ¶64, where an actionable intent node along with its linked concept nodes described a domain per ¶68).
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0228496 A1 teaches a system receive information concurrently or serially to determine or infer user intent with respect to a communication / information goal; specifically, a parser can access language models, semantic models, context models, and behavior models to determine or infer goals of an individual / user. 
US 2005/0080632 A1 teaches a system that uses a user’s current geographical location to further define the results of speech recognition processing of user speech input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        04/29/2022